DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on 9/6/2022 is acknowledged. The Office action on currently pending elected claims 1-6 and 11-12 follows1.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 11-12, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite open-ended limitations “the evaporator section configured to surround at least part of current carrying contact”. These limitations produce indefiniteness, since it’s not clear whether said fluid is actually contacting said surface or not. A language that suggests or makes optional but does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation (MPEP 2103(I)(C ) and MPEP 2111.04). Also, see In re Hutchison, 69 USPQ 138 (the decision discusses the “adapted” clause (which is tantamount to the “configured to”, i.e., “the laminated article is "adapted" for use in making a template or the like. This does not constitute a limitation in any patentable sense”).
Furthermore, claims 1-6 and 11-12, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  Claims 1 and 11 recite the limitations: “configured to direct a portion of the working fluid into contact with an outer surface of the current carrying contact”. The omitted element is type of the “contact” in the aforementioned clause (i.e., thermal, physical, mechanical, electrical, direct, indirect, etc.) recited in claims 1, 6, 11, and 12. 
The same goes for claims 6 and 12. The Office suggests to use definitive and clear limitations (e.g., “surrounding”, “surrounds”, “fluid is in direct physical contact with an outer surface” or similar).
All dependent claims have been also rejected along with the independent claims, since they inherit problems of the independent claims and do not provide any additional clarity.
Applicant’s cooperation is hereby requested in correcting of any remaining problems and informalities of which Applicant may become aware in the claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 11, and 12, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0180292 to Widmer et al. (hereafter “Widmer”, cited in IDS).
Regarding claims 1, 5, and 11, Widmer discloses: (Fig. 1 and 2) a cooling apparatus for a medium voltage or high voltage switchgear (see Fig. 2), the cooling apparatus comprising: an evaporator section (11); a fluid conduit (10); and a condenser section (12); wherein, the evaporator section (11) is configured to surround at least part of a current carrying contact (14) (see Fig. 2 where the evaporator (11) is partially surrounding conductor (14)); wherein, the fluid conduit fluidly connects the evaporator section (11) to the condenser section (12), wherein, a section of the fluid conduit is formed within the evaporator section (11) (a section of the fluid conduit is formed within the evaporator section, since the conduit (10) includes the evaporator (11), see par. [0027], “The heat pipe 10 contains a working medium which is vaporized in a section of the heat pipe 10 which is referred to as an evaporator 11…”), wherein, the cooling apparatus is configured such that in use a working fluid in the evaporator section (11) is heated to a vapour state, and wherein the vapour is transferred by the fluid conduit (10) to the condenser section (12), and wherein the vapour in the condenser section (12) is condensed to the working fluid, and wherein the condensed working fluid is passively returned via the fluid conduit (10) to the evaporator section (11) (which is the normal function of such heat pipe cooling device), and wherein the section of the fluid conduit (10) formed within the evaporator section is configured to direct at least a portion of the working fluid into contact (e.g., thermal, etc.) with an outer surface of the current carrying contact (14).
	Widmer does not disclose that the section of the fluid conduit formed within the evaporator section and the evaporator section are electrically insulating.
	It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have selected any suitable known insulating material for making of said fluid conduit formed within the evaporator section of Widmer, in order to augment dielectric strength of the fluid conduit, thus enhancing safety, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See  In re Leshin, 125 USPQ 416.
	Regarding claim 2, Widmer discloses that the current carrying contact (14) is included in the cooling apparatus, wherein the evaporator section (11) surrounds and is fixedly attached to the outer surface of the current carrying contact (14), (Fig. 2).
Regarding claim 4, Widmer discloses that the condenser section (12) is located at a higher elevation than the evaporator section (11), (Fig. 2).
Regarding claims 6 and 12, Widmer discloses that a fluid channel (inside (11), par. [0027]]) surrounds the current carrying contact (14), wherein the fluid channel is configured such that the working fluid can contact the outer surface of the current carrying contact  (e.g., thermally) that extends around the current carrying contact, and wherein the fluid channel fluidly connects to the fluid conduit (10), (Fig. 2).
Examiner’s Note: regarding method claims 11 and 12, since claims essentially repeat the structure recited in the apparatus claims and just recite a general process of using of the apparatus, the fact that the structure of the apparatus of the present invention is anticipated by / obvious over Widmer means that the general method of using such a structure is also anticipated by / obvious over the same reference. The method steps recited in the claims are inherently / obviously necessitated by the structure of Widmer. Also, the structure disclosed by Widmer is the same as the structure recited in said claims 11 and 12 of the instant application, and inasmuch as it imparts any additional structure (i.e. beyond the structure of Widmer), and absent any evidence to the contrary, the apparatus of Widmer is capable of acting in the same manner as recited in the claims, and therefore, is inherently capable of performing all functions and steps as claimed. The method steps as recited in claims 11 and 12 are inherently / obviously necessitated by the device structure of Widmer.

Claim 3, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Widmer in view of US 4,964,457 to Leonard et al. (hereafter “Leonard”).
Regarding claim 3, Widmer does not disclose that a metallic wick is comprised within the fluid conduit. Further, Widmer discloses that the fluid conduit (10) is a heat pipe (par. [0027]).
Leonard teaches conventionality of the metallic wicks used in heat pipes to promote return of the condensed cooling fluid via capillary action of the wick, wherein said wick is easy to manufacture (col. 1, ll. 51-57; col. 2, ll. 52-55; col. 3, ll. 53-62; col. 2, ll. 37-47; col. 5, l. 27-col. 6, l. 4).
It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have provided a metallic wick within the fluid conduit (heat pipe) of Widmer, as taught by Leonard, in order to promote return of the condensed cooling fluid via capillary action of the wick, thus enhancing overall cooling efficiency, wherein said wick is easy to manufacture (see Leonard, col. 1, ll. 51-57; col. 2, ll. 52-55; col. 3, ll. 53-62; col. 2, ll. 37-47; col. 5, l. 27-col. 6, l. 4). Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive. 
	Regarding the 35 U.S.C. § 112(b) rejection, Applicant contends that, allegedly, “the Examiner makes assertions regarding "language that suggests or makes optional but does not limit a claim" (Examiner's emphasis) in discussing "configured to" and similar language, and refers to the Manual of Patent Examining Procedure (MPEP) §§ 2103(I)(C) and 2111.04. Neither section makes reference to "configured to," however. Further still, the Examiner refers to In re Hutchison, 69 USPQ 138. This decision is not cited page in MPEP. See MPEP, Appendix II - List of Decisions Cited. In addition, Ex parte Miyazaki, referred to by the Examiner, is cited in only MPEP § 2173.05(b)(II) while discussing that an object that is variable may or may not render a claim indefinite. Thus, "configured to" and similar language is not indefinite nor does it make claim limitations optional”.
	In response the Office would like to direct the Applicant’s attention to the MPEP § 2103(I)(C), which states that “This list of examples is not intended to be exhaustive. The determination of whether particular language is a limitation in a claim depends on the specific facts of the case” (emphasis added). Further, the MPEP § 2111.04 states: “examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim”. Accordingly, the mere absence of the “configured to” language in the aforementioned sections of the MPEP does not negate the fact that the language is open-ended and renders the claims indefinite as explained above.
Furthermore, regarding the  In re Hutchison, 69 USPQ 138, the fact that the decision is not cited in the MPEP does not mean that it does not exist. The decision discusses the “adapted” clause (which is tantamount to the “configured to”, i.e., “the laminated article is "adapted" for use in making a template or the like. This does not constitute a limitation in any patentable sense”). 
Furthermore, regarding the art rejection, Applicant contends that, allegedly, “The Examiner acknowledges that Widmer does not disclose a section of the fluid conduit is formed within the evaporator section and is electrically insulating. The Examiner contends that this limitation would have been obvious to a person of ordinary skill in related arts before the effective filing date of the claimed invention. See Office Action, p. 7. Thus, it appears that the Examiner is taking Official Notice. 
Applicant respectfully traverses the Examiner's assertion and requests the Examiner to formally provide Official Notice. The Examiner sets forth that having a section of the fluid conduit formed within the evaporator and electrically insulating would have been motivated to enhance safety” (emphasis added).
It appears that Applicant has misinterpreted the outstanding rejection. Firstly, the Office did not take the Official Notice, but based the rejection on the legal precedent pertained to the selection of known materials (i.e., In re Leshin, supra). Secondly, Widmer does not disclose only the material per se, i.e., the electrically insulating material the fluid conduit section (which is formed within the evaporator section) is made of.  However, Widmer does teach that a section of the fluid conduit is formed within the evaporator section, since the conduit (10) includes the evaporator (11) (see par. [0027], “The heat pipe 10 contains a working medium which is vaporized in a section of the heat pipe 10 which is referred to as an evaporator 11…” emphasis added). 
Furthermore, Applicant went on by stating that “The Examiner sets forth that having a section of the fluid conduit formed within the evaporator and electrically insulating would have been motivated to enhance safety. However, claim 1 does not recite that the current carrying contact is entirely surrounded by the evaporator. As non-limiting examples, FIGS. 2-4 show a current carrying contact (i.e., a conductor, see paragraph [0166] of the published specification) that is exposed. Further, heat build-up within the switchgear compartment is a known problem, and the present disclosure presents having the condenser outside the compartment. See paragraphs [0009] and [0165]. Thus, enhancing safety would not be a motivating factor”.
The aforementioned Applicant’s reasoning is unclear, since the motivation to improve safety is based on the Widmer’s apparatus, not on the present invention (i.e., to improve safety of the Widmer’s apparatus, not of the present invention, i.e., “in order to augment dielectric strength of the fluid conduit, thus enhancing safety”). Accordingly the aforementioned arguments are moot. 
Furthermore, Applicant went on by stating that “the Examiner appears to present no reason as to why "a section of the fluid conduit . . . is configured such that fluid can contact an outer surface of the current carrying contact" is obvious. While this language is herein amended to recite "the section of the fluid conduit formed within the evaporator section is configured to direct at least a portion of the working fluid into contact with an outer surface of the current carrying contact" and relocated within claim 1, the substance of the limitation has not been addressed in the Office Action. Thus, a prima facie case of obviousness has not been made”.
Again, it appears that Applicant has misinterpreted the outstanding rejection. The prima facie case of obviousness has nothing to do with the fact that Widmer teaches that the section of the fluid conduit (10) formed within the evaporator section (11) is configured to direct at least a portion of the working fluid into contact (e.g., thermal, etc.) with an outer surface of the current carrying contact (14), as explained in the rejection above. It is noted that claim does not specify which particular “contact” is taking place. The claim(s) are broader than argued. Further, Applicant contends that, allegedly, “In contrast, Widmer is completely different, where as shown in FIG. 2 the evaporator 11 is in a closed configuration, and where fluid within the evaporator would not be able to directly contact the electrical conductor 14. Further, in Widmer there is no section of conduit within the evaporator itself that is electrically insulating” (emphasis added). 
The Office directs the Applicant’s attention to the fact that claim(s) do not recite any direct contact (i.e., “directly contact”). Again, the claim(s) are border than argued.
In view of the above the rejection is hereby maintained.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims 9 and 10 have incorrect status identifiers (i.e., “original”). Since claims have been withdrawn from further consideration on the merits (see section #2 of the Office action of 6/7/2022) these claims should have the “withdrawn” status identifiers. Applicant must correct the aforementioned status identifiers accordingly in any replies to the instant Office action.